Exhibit 10.1
AMENDMENT AGREEMENT
     THIS AMENDMENT AGREEMENT (this “Amendment”) is dated as of April 12, 2010,
among
     (a) (i) BROOKSIDE TECHNOLOGY HOLDINGS CORP., a Florida corporation
(“Parent”); (ii) BROOKSIDE TECHNOLOGY PARTNERS, INC., a Texas corporation
(“BTP”); U.S. VOICE & DATA, LLC, an Indiana limited liability company (“USVD”);
STANDARD TEL ACQUISITIONS, LLC, a Florida limited liability company (“STN
Acquisition Sub”); TRANS-WEST NETWORK SOLUTIONS, INC. d/b/a STANDARD TEL, a
California corporation (“Trans-West”); and STANDARD TEL NETWORKS, LLC, a
California limited liability company (“STN”) (STN, Trans-West, STN Acquisition
Sub, USVD and BTP hereinafter collectively called “Borrowers” and individually
called a “Borrower”); and (iii) all other Credit Parties (defined in the Loan
Agreement (defined below));
     (b) CHATHAM CREDIT MANAGEMENT III, LLC, a Georgia limited liability company
as agent for all Lenders (defined below; in such capacity, the “Administrative
Agent”) and as agent for the Chatham Lenders (defined below; in such capacity,
the “Chatham Agent”; the Administrative Agent and the Chatham Agent are
collectively referred to herein as the “Agent”); and
     (c) (i) CHATHAM INVESTMENT FUND III, LLC, a Georgia limited liability
company (“Chatham Fund III”), and CHATHAM INVESTMENT FUND III QP, LLC, a Georgia
limited liability company (“Chatham Fund III QP”; Chatham Fund III QP and
Chatham Fund III are collectively referred to herein as the “Chatham Lenders”)
and (ii) all other financial institutions which are or hereafter become parties
to the Loan Agreement as a Lender.
WITNESSETH:
     WHEREAS, the Borrowers, the Agent and certain lenders from time to time
(including, without limitation, the Chatham Lenders, collectively, the
“Lenders”) are parties to that certain Credit Agreement dated as of
September 23, 2008 (as previously amended, including, without limitation, by the
May 29, 2009 letter agreement between the Agent and the Borrowers (the “May
Letter”) and the August 13, 2009 letter agreement between the Agent and the
Borrowers (the “August Letter”), the “Loan Agreement”);
     WHEREAS, the Parent has informed the Agent and the Lenders that the
Existing Defaults (defined on Schedule 1 hereto) have occurred and are
continuing;
     WHEREAS, Parent has requested that Agent and Lenders waive the Existing
Defaults and amend certain terms and conditions of the Loan Agreement, and the
Agent and the Lenders have so agreed, subject to the terms and conditions
hereof; and
     NOW, THEREFORE, for and in consideration of the above premises and other
good and valuable consideration, the receipt and sufficiency of which hereby is
acknowledged by the parties hereto, the parties hereto agree as follows:
     1. Definitions; Amendment a Loan Document. Unless otherwise specifically
defined herein, each capitalized term used herein which is defined in the Loan
Agreement shall have the meaning assigned to such term in the Loan Agreement.
Each reference to “hereof”, “hereunder”, “herein” and “hereby” and each other
similar reference and each reference to “this Agreement” and each other similar
reference contained in the Loan Agreement shall from and after the date hereof
refer to the Loan Agreement as amended hereby. This Amendment is a Loan
Document.

-4-



--------------------------------------------------------------------------------



 



     2. Conditions Precedent; Application of Additional Equity; Application of
Remaining Cash Collateral. (a) This Amendment shall become effective only upon
(each of the following to be in form and substance satisfactory to the Agent in
all respects) delivery to the Agent of: (i) this Amendment executed by the
parties hereto, the Acknowledgement of Holders of Existing Subordinated Notes
attached hereto executed by the parties thereto and an amended and restated Term
Note executed by the Borrowers substantially in the form attached hereto as
Exhibit C (the “Amended Note”) evidencing the current outstanding principal
balance of the Term Loan after giving effect to (A) the addition to principal
balance of the Term Loan of (1) all PIK Interest accrued through the date of
this Amendment in the amount of $456,174.02, (2) all previously earned fees not
paid in cash relating to any previous amendments, modifications or defaults
under the Loan Agreement in the amount of $155,000 and (3) that portion of
interest on the Loans accrued at the Default Rate through February 28, 2010 and
not previously paid in cash in the amount of $146,108.00 (“Default Interest”)
and (B) the prepayment of the Term Loan by the application of the remaining Cash
Collateral in an amount equal to $361,096.85 (the “Cash Collateral Balance”) as
set forth in Section 2(c) below, (ii) evidence that the Equity Investor Note has
been converted to non-mandatorily redeemable equity of the Parent, (iii) the
amended and restated Warrant executed by the Parent Company substantially in the
form attached hereto as Exhibit A (the “Warrant Amendment”), (iv) evidence that
the Parent has obtained, on terms and conditions satisfactory to the Agent in
all respects, additional equity in immediately available funds in the Parent’s
operating account in an amount equal to at least $3,000,000 net of any broker or
other fees, to be used as set forth in the letter from Borrowers to Agent dated
as of even date herewith (such letter, the “Additional Equity Letter”; such
equity, the “Additional Equity”), (v) an executed copy of the payoff letter (a
copy of the form and the amount of payoff thereof having been provided to the
Agent) for the Existing Subordinated Note payable to Randy Rogers, and
(vi) payment to the Agent’s counsel, in accordance with the wire instructions
attached hereto as Exhibit B, Agent’s and Lenders’ attorney fees incurred in
connection with this Amendment in an amount equal to $12,500. In the event that
the Borrowers satisfy all other conditions precedent in this Section 2 other
than the execution and delivery of the Amended Note to the Agent on the Third
Amendment Date, this Amendment shall nevertheless be effective so long as the
Borrowers execute and deliver the Amended Note to the Agent on or before 6:00 pm
(Atlanta, Georgia time) on April 15, 2010, the failure of the Borrowers to do so
on such date constituting an Event of Default.
     (b) The Borrowers shall use the proceeds of the Additional Equity (i) in
accordance with the Additional Equity Letter and (ii) after the application
thereof in accordance with the Additional Equity Letter, for Borrowers’ working
capital needs incurred in the ordinary course of business.
     (c) The Borrowers hereby authorize and direct the Agent to apply the Cash
Collateral Balance to the payment of the outstanding principal balance of the
Term Loan.
     3. Waiver of Existing Defaults, Amendments and Agreements. Upon
satisfaction of the terms and conditions to effectiveness set forth in Section 2
hereof and effective commencing on and after the date of this Amendment:
     (a) The Agent and each Lender hereby waives the Existing Defaults, all
rights and remedies related to, or arising as a result of, the Existing
Defaults, and, subject to the second paragraph below in this subpart (a), all
Default Interest for the months of March and April of 2010. Further, so long as
interest on the Loans for the month of March 2010 is paid in immediately
available funds on April 12, 2010, Agent and each Lender hereby waive any
default caused by the late payment thereof on the Third Amendment Date. Further,
Agent and each Lender hereby waive the requirement under Section 4.5(b) that
Borrower Representative deliver the items required by such section within
90 days after December 31, 2009; provided, however, the Borrowers agree to
deliver to the Agent and the Lenders on or before April 30, 2010, the financial
statements required under Section 4.5(b) for the year ending December 31, 2009.
Further, the Agent and each Lender hereby waive any requirement under
Section 1.5 of the Loan Agreement that the Loans be prepaid with the proceeds of
the Additional Equity or the equity to be issued to the Equity Investor as a
result of the conversion of the Equity Investor Note. Further, the Agent and
each Lender further agree that, as of the date of this Agreement, the Borrowers
do not owe Agent or any Lender any further fees or expenses relating to any
previous amendments or modifications, or any previous defaults disclosed by the
Borrowers in writing to the Agent, under the Loan Agreement before the Third
Amendment Date which have not previously been paid or been added to the
principal balance of the Term Loan pursuant to Section 2 above (including, but
not limited to, any filing fees, recording fees, and expenses of Agent’s counsel
relating to any such previous amendments or modifications, or to any such
previous defaults disclosed by the Borrowers in writing to the

-5-



--------------------------------------------------------------------------------



 



Agent), nor is there any further PIK Interest or Default Interest that is due as
of the Third Amendment Date which has not previously been paid or been added to
the principal balance of the Term Loan pursuant to Section 2 above.
     In the event that the Additional Equity is not funded and received by the
Parent in immediately available funds on April 12, 2010, then that portion of
interest on the Loans accrued at the Default Rate after February 28, 2010 not
previously paid in cash shall be due and payable on the Third Amendment Date.
     (b) Section 1.1(a) of the Loan Agreement is hereby amended and restated in
its entirety as follows:
     (a) Term Loan. Each Term Loan Lender agrees, severally and not jointly, to
lend to Borrowers in one draw, on the Closing Date, its Pro Rata Share of such
Term Loan Lender’s applicable Term Loan Commitment of the “Term Loan” in a
principal amount equal to Seven Million Dollars ($7,000,000). Borrowers shall
jointly and severally repay the Term Loan through periodic payments of principal
(“Scheduled Installments”) equal to $79,000 each commencing on April 1, 2011 and
on each Interest Payment Date thereafter, and with a final payment of the entire
remaining principal balance thereof on the Commitment Termination Date;
provided, however, the Borrowers may make any monthly principal payment in the
amount of $79,000 for any month during the period from the Third Amendment Date
through March 1, 2011, that is not required by this Section 1.1(a) (any such
non-required principal payment, a “Nonscheduled Payment”), any such Nonscheduled
Payment to be applied to the Term Loan in the inverse order of maturities
thereof. The principal balance of the Term Loan shall be due and payable in its
entirety on the Commitment Termination Date. Amounts borrowed under this
Section 1.1(a) and repaid may not be reborrowed. Payments of principal of each
of the Term Loan shall reduce the Term Loan Commitment applicable to the Term
Loan in the amount of any such payment.
     The Term Loan shall be evidenced by promissory notes substantially in the
form of Exhibit 1.1(a) (as amended, modified, extended, substituted or replaced
from time to time, each a “Term Note” and, collectively, the “Term Notes”), and,
except as provided in Section 1.7, all of the Borrowers shall jointly execute
and deliver each Term Note to the applicable Term Loan Lender. Each Term Note
shall represent the joint and several obligation of each Borrower to pay the
amount of the applicable Term Loan Lender’s portion of the Term Loan, together
with interest thereon.
     (c) Section 1.2(b) of the Loan Agreement is hereby amended and restated in
its entirety as follows:
     (b) In addition to the foregoing, the Term Loan shall also bear interest at
a rate per annum equal to two percent (2.00%) that shall be payable-in-kind on
(and added to) the outstanding principal amount of the Term Loan (“PIK
Interest”), and be payable monthly in arrears on each applicable Interest
Payment Date as an increase to the principal amount of the Term Loan on such
date without any further action on part of Agent, any Lender or any Borrower,
and all such PIK Interest shall be paid in full at maturity of the Term Loan.
     (d) Section 1.3(c) of the Loan Agreement is hereby amended and restated in
its entirety as follows:
     (c) Intentionally Deleted.
     (e) Without limiting any other term or provision of this Amendment, as a
part of the consideration of Agent and Lenders (i) waiving the Existing Defaults
as set forth in Section 3(a) of this Amendment above and (ii) agreeing to
postpone the Scheduled Installments as set forth in Section 3(b) of this
Amendment above, Section 3.5(c) of the Loan Agreement is hereby amended and
restated in its entirety as follows:
     (c) Parent Company may make regularly scheduled payments of (but no
prepayments of) principal and interest under the Existing Subordinated Notes, as
in effect on the Closing Date, so long as (i) before and after giving effect
thereto, no Default or Event of Default exists, (ii) without limitation of the
preceding clause (i), on a pro forma basis, giving effect to such payment as if
made in the last Fiscal Month for which financial statements have been reported
to Agent and Lenders, Borrowers remain in compliance with (1) all Financial
Covenants set forth in this Agreement effective on and after the Third Amendment

-6-



--------------------------------------------------------------------------------



 



Date and (2) and, as in effect under this Agreement as of the Closing Date, a
Fixed Charge Coverage Ratio of at least 1.75:1 and a Leverage Ratio of not more
than 3.0:1, (iii) after giving effect to such payment as made, Borrowers are in
compliance with the Restricted Payment Test; (iv) prior to April 1, 2011, the
Borrowers have made Nonscheduled Payments for the prior and current month when
such Existing Subordinated Notes payment is to be made, and (v) such payment is
otherwise then permitted to be paid pursuant to the applicable Existing Notes
Subordination Agreement; provided, however, Parent Company may make principal
and interest payments under the Existing Subordinated Notes during the 30 day
period after the Third Amendment Date in an aggregate amount not exceeding
$18,549.38 as follows: (x) to Michael W Nole an amount equal to $2,904.05; and
(y) to Burt and Ruth Kleinsmith an amount equal to $15,645.33;
     (f) Section 3.5(e) of the Loan Agreement is hereby amended and restated in
its entirety as follows:
     (e) Parent Company may pay dividends on the Preferred A Stock solely in
kind in additional Stock and Parent Company may not pay any cash dividends on
the Preferred A Stock unless and until all Obligations are paid in full in cash;
     (g) Section 4.2 of the Loan Agreement is hereby amended and restated in its
entirety as follows (and the financial covenants relating to EBITDA set forth on
Schedule A to each of the May Letter and the August Letter are hereby replaced
in their entirety by the following):
     4.2 (a) Minimum Monthly EBITDA. Commencing with the Fiscal Month ending
April 30, 2010, Parent Company and its Subsidiaries, on a consolidated basis, at
the end of each Fiscal Month, will achieve a minimum EBITDA of at least the
amounts described below for the corresponding periods below, calculated on a
cumulative to-date basis for the period from April 2010 through and including
March 2011.

-7-



--------------------------------------------------------------------------------



 



                      Fiscal Month   Amount   Fiscal Month   Amount  
January 2010
  NA     January 2011   $ (400,000 )
February 2010
  NA     February 2011   $ (250,000 )
March 2010
  NA     March 2011   $ (100,000 )
April 2010
  $ (500,000 )   April 2011   NA  
May 2010
  $ (750,000 )   May 2011   NA  
June 2010
  $ (1,000,000 )   June 2011   NA  
July 2010
  $ (1,000,000 )   July 2011   NA  
August 2010
  $ (1,000,000 )   August 2011   NA  
September 2010
  $ (1,000,000 )   September 2011   NA  
October 2010
  $ (850,000 )   October 2011   NA  
November 2010
  $ (700,000 )   November 2011   NA  
December 2010
  $ (550,000 )   December 2011   NA  

     (b) Minimum Monthly EBITDA. Commencing with the Fiscal Month ending
April 30, 2011, Parent Company and its Subsidiaries, on a consolidated basis, at
the end of each Fiscal Month, will achieve a minimum EBITDA of at least the
amounts described below for the corresponding periods below, calculated on a
trailing twelve month basis.
[the remainder of this page is intentionally deleted]

-8-



--------------------------------------------------------------------------------



 



                      Fiscal Month   Amount   Fiscal Month   Amount  
January 2011
  NA     January 2012   $ 2,700,000  
February 2011
  NA     February 2012   $ 2,850,000  
March 2011
  NA     March 2012   $ 3,000,000  
April 2011
  $ 600,000     April 2012   $ 3,100,000  
May 2011
  $ 1,050,000     May 2012   $ 3,200,000  
June 2011
  $ 1,500,000     June 2012   $ 3,300,000  
July 2011
  $ 1,750,000     July 2012   $ 3,350,000  
August 2011
  $ 2,000,000     August 2012   $ 3,400,000  
September 2011
  $ 2,250,000     September 2012   $ 3,350,000  
October 2011
  $ 2,350,000     October 2012   NA  
November 2011
  $ 2,450,000     November 2012   NA  
December 2011
  $ 2,550,000     December 2012   NA  

     (h) Section 4.3 of the Loan Agreement is hereby amended and restated in its
entirety as follows:
     4.3 Minimum Fixed Charge Coverage Ratio. Commencing with the Fiscal Month
ending April 30, 2011, Parent Company and its Subsidiaries shall maintain, on a
consolidated basis, at the end of each Fiscal Month, a Fixed Charge Coverage
Ratio of at least the amounts described below for the corresponding periods
below, calculated (i) on a cumulative to-date basis for the period from
April 2011 through and including March 2012 and (ii) for all periods after
March 2012, on a trailing twelve month basis.
[the remainder of this page is intentionally deleted]

-9-



--------------------------------------------------------------------------------



 



                      Fiscal Month   Ratio   Fiscal Month   Ratio  
January 2011
  NA     January 2012     1.50  
February 2011
  NA     February 2012     1.50  
March 2011
  NA     March 2012     1.50  
April 2011
    1.00     April 2012     1.50  
May 2011
    1.00     May 2012     1.50  
June 2011
    1.00     June 2012     1.50  
July 2011
    1.25     July 2012     1.50  
August 2011
    1.25     August 2012     1.50  
September 2011
    1.25     September 2012     1.50  
October 2011
    1.25     October 2012   NA  
November 2011
    1.25     November 2012   NA  
December 2011
    1.25     December 2012   NA  

     (i) Section 4.4 of the Loan Agreement is hereby amended and restated in its
entirety as follows (and the financial covenants relating to liquidity set forth
on Schedule A to each of the May Letter and the August Letter are hereby
replaced by the following):
     4.4 Minimum Liquidity. Commencing with the Fiscal Month ending April 30,
2010, Parent Company and its Subsidiaries, on a consolidated basis, at all times
will maintain minimum Liquidity (defined below) of at least the amounts
described below for the corresponding periods below. “Liquidity” means, for any
date of determination, unrestricted cash and cash equivalents less trade
payables over 60 days outstanding (including, without limitation, to Mitel and
NEC).
[the remainder of this page is intentionally deleted]

-10-



--------------------------------------------------------------------------------



 



                                  Fiscal Month   Amount   Fiscal Month   Amount
  Fiscal Month   Amount  
January 2010
  NA     January 2011   $ 550,000     January 2012   $ 350,000  
February 2010
  NA     February 2011   $ 500,000     February 2012   $ 350,000  
March 2010
  NA     March 2011   $ 500,000     March 2012   $ 350,000  
April 2010
  $ 1,500,000     April 2011   $ 500,000     April 2012   $ 350,000  
May 2010
  $ 1,400,000     May 2011   $ 500,000     May 2012   $ 350,000  
June 2010
  $ 1,300,000     June 2011   $ 500,000     June 2012   $ 350,000  
July 2010
  $ 1,150,000     July 2011   $ 500,000     July 2012   $ 350,000  
August 2010
  $ 1,000,000     August 2011   $ 500,000     August 2012   $ 350,000  
September 2010
  $ 950,000     September 2011   $ 500,000     September 2012   NA  
October 2010
  $ 850,000     October 2011   $ 500,000     October 2012   NA  
November 2010
  $ 750,000     November 2011   $ 500,000     November 2012   NA  
December 2010
  $ 650,000     December 2011   $ 500,000     December 2012   NA  

     (j) Section 6.1(b) of the Loan Agreement is hereby amended and restated in
its entirety as follows:
     (b) Default in Other Agreements. (1) Any Credit Party or any of its
Subsidiaries fails to pay when due or within any applicable grace period any
principal or interest on Indebtedness (other than the Loans) or any Contingent
Obligations or (2) any breach or default of any Credit Party or any of its
Subsidiaries, or the occurrence of any condition or event, with respect to any
Indebtedness (other than the Loans) or any Contingent Obligations, if the effect
of such failure, breach, default or occurrence is to cause or to permit the
holder or holders then to cause, Indebtedness and/or Contingent Obligations
having an aggregate principal amount in excess of One Hundred Thousand Dollars
($100,000) to become or be declared due prior to their stated maturity or
(3) any breach or default of any Credit Party or any of its Subsidiaries under
the terms of any Equity Document; or
     (k) Upon and after the payment of the Cash Collateral Balance toward the
Term Loan as provided in Section 2(c) above, the Cash Collateral Agreement is
hereby terminated.
     (l) The address designated “With a copy to” with respect to the Agent
contained in Section 9.3 of the Loan Agreement and any other address designated
“with a copy to” with respect to the Agent contained any corresponding provision
in any other Loan Document, is hereby deleted and substituted therefor is the
following address:

-11-



--------------------------------------------------------------------------------



 



     
With a copy to:
  BURR & FORMAN LLP
171 Seventeenth Street, NW
Suite 1100
Atlanta, Georgia 30363
Attn: Ed Snow
Fax: (404) 685-4295
Electronic address: esnow@burr.com

     (m) Each of the following definitions contained in Annex A to the Loan
Agreement is hereby amended and restated in its entirety as follows:
     “Change of Control” means (1) the occurrence of any Change of Control or
Change of Control Event (as each term is defined in the Second Securities
Purchase and Loan Conversion Agreement) or (2) the occurrence of any one or more
of the following events: (a) less than a majority of the members of the Board of
Directors of Parent Company shall be persons who either (i) were serving as
directors on the Closing Date or (ii) were nominated as directors and approved
by the vote of the majority of the directors who are directors referred to in
clause (i) above or this clause (ii); or (b) a “person” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act), other than the Equity Investor
and/or one or more of its Affiliates shall, as a result of a tender or exchange
offer, open market purchases, privately negotiated purchases or otherwise, have
become the direct or indirect beneficial owner (within the meaning of Rule 13d-3
under the Exchange Act) of Stock of Parent Company representing more than twenty
percent (20%) of the combined ordinary voting power of the Stock of Parent
Company for the election of directors or shall have the right to elect a
majority of the Board of Directors of Parent Company; provided, that, a Change
of Control shall not include any of the foregoing that results solely from the
issuance of shares of Stock of Parent Company upon exercise of warrants of
Parent Company outstanding as of the Closing Date and disclosed in
Schedule 5.4(b); provided, further, that such warrants are not amended or
modified on or after the Closing Date; and provided, further, that the exercise
price or other purchase price thereunder is not reduced, adjusted or otherwise
modified and the number of equity shares issued or issuable thereunder is not
increased (whether by operation of law or in accordance with the relevant
governing documents or otherwise) on or after the Closing Date; or (c) Parent
Company ceases to beneficially and of record own and control, directly, free and
clear of all Liens (other than Liens in favor of Agent) one hundred percent
(100%) of the issued and outstanding Stock of each Borrower; or (d) the holders
of the equity interests of any Credit Party or any Subsidiary of any Credit
Party approve any plan or proposal for the liquidation or dissolution of such
Credit Party or Subsidiary, as the case may be.
     “Commitment Termination Date” means September 23, 2012.
     “Equity Documents” means the collective reference to (i) that certain
Securities Purchase Agreement dated as of September 14, 2007, between Parent
Company and the Equity Investor, (ii) the Second Securities Purchase Agreement,
(iii) that certain Investor Rights Agreement dated as of September 14, 2007,
between Parent Company and the Equity Investor and (iv) all other material
agreements, documents and instruments executed and/or delivered pursuant thereto
or in connection therewith, in each case, as amended, restated, amended and
restated, supplemented or otherwise modified and in effect from time to time, to
the extent permitted hereunder.
     (n) The following new definitions are hereby added to Annex A to the Loan
Agreement as follows:
     “Second Securities Purchase and Loan Conversion Agreement” means that
certain Securities Purchase and Loan Conversion Agreement dated on or about the
Third Amendment Date between the Parent Company and the Equity Investor, as
amended or otherwise modified from time to time.
     “Third Amendment Date” means April 12, 2010.
     (o) The May Letter is hereby amended as follows: (i) the 1.0% increases to
the Warrants under Section 2(b) of the May Letter and the 5.0% increases to the
Warrants under Section 5 of the May Letter are hereby waived, (ii) Section 2(h)
is hereby deleted and in lieu thereof is inserted the phrase “(h) Intentionally
Deleted” and

-12-



--------------------------------------------------------------------------------



 



(iii) Section 2(f) is hereby deleted and in lieu thereof is inserted the phrase
“(f) Intentionally Deleted”. All other terms and conditions of the May Letter
are hereby ratified and reaffirmed.
     (p) The August Letter is hereby amended as follows: (i) Section 2(d) is
hereby deleted and in lieu thereof is inserted the phrase “(d) Intentionally
Deleted”, (ii) Section 2(i) is hereby deleted and in lieu thereof is inserted
the phrase “(i) Intentionally Deleted” and (iii) Section 2(h) is hereby amended
and restated in its entirety as follows: “(h) Intentionally Deleted”.
     All other terms and conditions of the August Letter are hereby ratified and
reaffirmed.
     (q) Under the terms of the Chatham Fee Letter, the Additional Warrants are
hereby waived.
     4. Restatement of Representations and Warranties. Each Credit Party hereby
represents and warrants that, as of the date of this Amendment, and after giving
effect to the terms of this Amendment, there exists no Default or Event of
Default. Each Credit Party hereby restates and renews each and every
representation and warranty heretofore made by it in the Loan Agreement and the
other Loan Documents as fully as if made on the date hereof, except to the
extent (i) expressly waived or amended in Section 3 above and (ii) that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and complete
on and as of such earlier date).
     5. Effect of Amendment; No Novation or Mutual Departure. Each Credit Party
expressly acknowledges and agrees that: (i) there has not been, and this
Amendment does not constitute or establish, a novation with respect to the Loan
Agreement or any of the Loan Documents or any debt or other obligations owed by
any of the Credit Parties to Agent or any Lender. The waiver and amendments set
forth in Section 3 above shall be deemed to have prospective application only,
unless otherwise specifically stated herein. Notwithstanding the foregoing, the
agreements of Agent and the Lenders contained in this Amendment shall not
(i) apply to any other past, present or future noncompliance with any provision
of the Loan Agreement or any of the other Loan Documents, (ii) impair or
otherwise adversely affect the Agent’s or any Lender’s right at any time to
exercise any right or remedy in connection with the Loan Agreement or any of the
other Loan Documents, or (iii) except as expressly set forth in Section 3 above,
(1) amend, modify or otherwise alter any provision of the Loan Agreement or any
of the other Loan Documents, or (2) constitute a mutual departure from the
strict terms, covenants, conditions and agreements contained in the Loan
Agreement or any of the other Loan Documents other than as expressly agreed to
in Section 3 above and (3) affect or limit the Agent’s or any Lender’s right to
require payment of debt and other obligations owing from the any of the Credit
Parties to the Agent or any Lender under, or to require strict performance of
the strict terms, covenants, conditions and agreements contained in the Loan
Agreement and the other Loan Documents, to exercise any and all rights, powers
and remedies under the Loan Agreement or the other Loan Documents or at law or
in equity, or to do any and all of the foregoing, immediately at any time after
the occurrence of a Default or an Event of Default.
     6. Credit Party’s Ratification, Reaffirmation and Release of Agent and
Lenders. Each Credit Party hereby restates, ratifies and reaffirms each and
every term, covenant and condition set forth in the Loan Agreement and the other
Loan Documents effective as of the date hereof. Each Credit Party acknowledges,
agrees, represents and warrants that the Loan Agreement and the other Loan
Documents, as amended and affected by this Amendment, constitute legal, valid,
binding and enforceable obligations of each Credit Party as of this date, free
from any defense, counterclaim, offset or recoupment. Each Credit Party hereby
waives, releases and discharges Agent and each Lender and each of their
directors, officers, employees, agents and attorneys from any and all claims,
demands, actions or causes of action arising out of or in any way relating to
the Loans and the other Obligations, the Loan Agreement and the other Loan
Documents and any documents, agreements, dealings, or other matters connected
with the Loans or any other Obligations, including, without limitation, all
known and unknown matters, claims, transactions, or things occurring prior to
the date of this Amendment related to the Loans or any other Obligations.
     7. Counterparts; Section References. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts
and transmitted by facsimile or emailed PDF file copy to the other parties, each
of which when so executed and delivered shall be deemed to be an original and
all of which counterparts, taken together, shall constitute but one and the same
instrument. Section titles and references

-13-



--------------------------------------------------------------------------------



 



used in this Amendment shall be without substantive meaning or content of any
kind whatsoever and are not a part of the agreements among the parties hereto
evidenced hereby.
     8. Further Assurances. Each Credit Party agrees to take such further
actions as the Agent shall reasonably request in connection with this Amendment
to evidence the agreements contained in this Amendment.
     9. Governing Law. This Amendment shall be governed by and construed and
interpreted in accordance with, the laws of the State of Georgia.
[SIGNATURES CONTAINED ON FOLLOWING PAGES]

-14-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by
the parties hereto as of the day and year first above written.

          BORROWERS:

BROOKSIDE TECHNOLOGY PARTNERS, INC.
    By:         Name:   Michael Nole      Title:   CEO      STANDARD TEL
ACQUISITIONS, LLC
    By:         Name:   Michael Nole      Title:   Managing Member      U.S.
VOICE & DATA, LLC
    By:         Name:   Michael Nole      Title:   Managing Member      STANDARD
TEL NETWORKS, LLC
    By:         Name:   Michael Nole      Title:   Managing Member     
TRANS-WEST NETWORK SOLUTIONS, INC.
    By:         Name:   Michael Nole      Title:   CEO      PARENT:

BROOKSIDE TECHNOLOGY HOLDINGS CORP.
    By:         Name:   Michael Nole      Title:   CEO     

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

-15-



--------------------------------------------------------------------------------



 



          AGENT:

CHATHAM CREDIT MANAGEMENT III, LLC,
as Agent
    By:   Chatham Capital Holdings, Inc.     Its: Manager        By:        
Name:         Title:         LENDERS:

CHATHAM CREDIT MANAGEMENT III, LLC, not individually, but as agent for
CHATHAM INVESTMENT FUND III, LLC and CHATHAM INVESTMENT FUND III QP, LLC
    By:   Chatham Capital Holdings, Inc.     Its: Manager        By:        
Name:         Title:        

-16-